DETAILED ACTION
	This Office Action is in response to Applicant’s Amendment and Remarks filed on 14 April 2021 in which claims 8 and 19 were canceled, and claims 1, 20 and 21 were amended to change the scope and breadth of the claims.
	Claims 1-7, 9, 10, 12-18, 20 and 21 are pending in the current application. Claims 3 and 15 remain withdrawn. Claims 1, 2, 4-7, 9, 10, 12-14, 16-18, 20 and 21 are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Modified Rejections
The following are new ground(s) or modified rejections necessitated by Applicant's amendment, filed on 14 April 2021, where the limitations in pending claims 1, 20 and 21 as amended now have been changed. Therefore, rejections from the previous Office Action, dated 21 October 2020, have been modified and are listed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-7, 9, 10, 12-14, 16-18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dennes et al. (WO 2015/109066, cited in PTO-892) in view of Kasat et al. (US Patent Application Publication No. 2014/0187767, cited in previous Office Action), and further in view of Fujisawa et al. (EP 1666930, cited in previous Office Action).
Dennes et al. is concerned with a one-pot method of preparing poly-alpha-1,3-glucan formate ester suitable for film casting. Dennes et al. describe the method as a “one-pot production of a casting solution composed of a derivatized polymer, starting with underivatized glucan and formic acid” (p.5 lines 23-26). Dennes et al. describe the preparation of cellulose esters, on the other hand, require the product to be recovered, dried and then redissolved in a different solvent system to produce a solution for film casting (p.5, lines 30-34). Dennes et al. teach other methods of preparing films have been accomplished by esterifying poly-alpha-1,3-glucan rending it soluble in a spinning solvent enabling the production of continuous strong, fibers of glucan (p.3, lines 6-19; citation to O’Brien US Patent No. 7,000,000). Dennes et al. teach the glucan acetate fibers can be de-acetylated to form fibers of poly-alpha-1,3-glucan. Dennes 
Dennes et al. teach a process for making poly-alpha-1,3-glucan formate film comprising dissolving poly-alpha-1,3-glucan in a formic acid and water solvent composition to provide a solution of poly-alpha-1,3-glucan formate; contacting the solution with a surface; and removing the solvent to form a film (claim 6). Dennes et al. teach the solvent is removed by evaporation under reduced pressure (claim 9). Dennes et al. teach the process further comprises dissolving chitosan into the solution formed having poly-alpha-1,3-glucan and water to give a final film having poly-alpha-1,3-glucan formate and chitosan (claim 10). Dennes et al. teach the chitosan may be added in dry form or as a pre-dissolved chitosan-formic acid solution. Dennes et al. teach the film has at least a haze less than about 10% and tensile strength from about 10 to about 60 MPa (claim 3). Dennes et al. teach the poly-alpha-1,3-glucan formate has a degree of substitution of 0.1 to 3 (claim 2). 
	Dennes et al. do not expressly disclose wherein the esterifying agent is an acyl halide or carboxylic acid anhydride (instant claim 1).  
	Kasat et al. teach the preparation of poly-α-(1,3)-glucan ester compounds having a DS of 0.05 to about 3.0, and methods for producing films made therefrom (abstract). Kasat et al. teach poly-alpha-1,3-glucan esters as having a tensile strength like that of Dennes et al. (i.e. of at least about 10 kg/mm2). Kasat et al. teach contacting poly-α-(1,3)-glucan with an organic acid and one acid anhydride, wherein an acyl group derived from the acid anhydride is esterified to the glucan (claim 7). Kasat et al. teach the reaction can be heated to a temperature of about 30-60 °C (paragraph [0075]). Kasat et al. teach “optionally, isolating the poly alpha-1,3-glucan ester compound produced in step (a)” (claim 7). Kasat et al. teach forming poly alpha-1,3-glucan acetate from acetic acid and acetic anhydride (claim 12). Kasat et al. teach an embodiment wherein the polysaccharide is “acid-exchanged with an organic acid before the contacting step method in order to remove water from the poly alpha-1,3-glucan” (paragraph [0014]). Kasat et al. per instant claim 10). Kasat et al. expressly teach “the acid exchange process removes water from the poly alpha-1,3-glucan” (paragraph [0114]). Kasat et al. teach dissolving poly alpha-1,3-glucan acetate in acetone to give a solution, which was then cast to provide a film (Example 11). Kasat et al. teach poly alpha-1,3-glucan, wherein at least 50% of the hexose units have a 1,3-glycosidic linkage have been to prepare fibers (paragraph [0004], citation to O’Brien US Patent No. 7,000,000). Kasat et al. teach the polysaccharide is composed of at least 90% alpha-1,3-glycosidic linkages (paragraph [0025]). Kasat et al. teach “continuous, strong cotton-like fibers were obtained, highly suitable for use in textiles, were spun and used” (paragraph [0004]).
	Fujisawa et al. teach a method for preparing a polysaccharide ester, comprising the step of contacting n-valeroyl chloride (i.e. pentanoyl chloride) and dimethylacetamide-impregnated cellulose in the presence of dimethylacetamide at a temperature of 50 °C to 80 °C (p.15, Example 1). The ratio of esterifying agent to polysaccharide is about 4:1 in Example 1 to give a DS of 2.76; or 2:1 in Example 2 to give a DS of 0.93. Fujisawa et al. teach the degree of substitution is affected by the amount of acid chloride added (paragraph [0055]). Fujisawa et al. teach using water to re-precipitate cellulose n-pentanate, having a degree of substitution of 2.76. Fujisawa et al. teach performing the same reaction with n-hexanoyl chloride to give cellulose n-hexanate, having a degree of substitution of 2.43 (Example 3). Fujisawa et al. teach esterifying cellulose with a C5-C20 aliphatic acyl group (p.8-9, paragraphs [0025]-[0027]). Fujisawa et al. teach the polysaccharide solution can be formed into a film (Examples 6-10, 14-19).  

	Starting from Dennes et al., one having ordinary skill in the art would have looked to the teaching of Fujisawa et al. and Kasat et al. for methods of preparing a poly-alpha-1,3-glucan ester because all of the references are concerned with the formation and/or further manipulation of polysaccharide esters into shapes including fibers and/or films. The ordinary artisan would have been motivated to contact poly α(1,3)-glucan with an acyl halide or carboxylic acid anhydride in acetonitrile or dimethylacetamide because these are described as suitable conditions for esterifying α(1,3)-glucan (cellulose-like polysaccharide, in that it has been described as having “cotton-like properties”) and cellulose (the polysaccharide making up the structure of cotton), respectively. Examples of these acyl halides/carboxylic acid anhydrides include acetic anhydride and hexanoyl chloride. The artisan would have been motivated to use any acyl chloride or anhydride that is a C2-20 because it is suggested by the combined teachings of Fujisawa et al. (which expressly teach C5-C20 acyl groups) and Kasat et al. (which teaches acetate esters), and Dennes et al. (which teaches formate esters).
	One having ordinary skill in the art would have been motivated to esterify the polysaccharide with an esterifying agent, wherein the ratio of esterifying agent to polysaccharide ranges from about 2:1 to about 4:1 because these ratios were exemplified in the teaching of Fujisawa et al., wherein the esterifying agent was an acyl halide. A 2:1 ratio resulted in a polysaccharide ester having a DS of 0.93, while a 4:1 ratio resulted in a polysaccharide ester having a DS of 2.76. The ordinary artisan would have been motivated to optimize the amount of esterifying agent because Dennes et al., Kasat et al. and Fujisawa et al. teach the degree of substitution is affected by the amount of esterifying agent added.
prima facie case of obviousness exists.” 
	One having ordinary skill in the art would have been motivated to combine the polysaccharide ester product composition with a second polymer, wherein the polysaccharide ester product was not isolated from the polysaccharide ester composition because Dennes et al. teach preparing a poly-alpha-1,3-glucan formate ester with chitosan (a polymer) without isolating the formate ester, and subsequently casting a solution containing them into a film. In addition, Kasat et al. teach the formation of poly-alpha-1,3-glucan esters and subsequent formation into films, wherein isolating the ester is expressly described as an optional step. 
One having ordinary skill in the art would have been motivated to combine the poly-alpha-1,3-glucan ester composition (which is already in a solvent per Dennes et al. and Kasat et al.), with a chitosan polymer that is dispersed or dissolved in a second solvent because Dennes et al. teach the chitosan may be added in dry form or as a pre-dissolved chitosan-formic acid solution. 
The skilled artisan would have additionally been motivated to reduce the water content of the poly-alpha-1,3-glucan prior to an esterification step, because this is expressly taught by Kasat et al. As discussed above, Kasat et al. teach contacting the polysaccharide with water to form an initial mixture, heating the mixture to boiling point, subjecting it to vacuum filtration, then acid, and then vacuum filtration with the express purpose of removing water to arrive at a substantially anhydrous poly alpha-1,3-glucan for subsequent esterification with an esterifying agent. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dennes et al., Kasat et al. and Fujisawa et al. as applied to claims 1, 2, 4-7, 9, 10, 12-14, 16-18, 20 and 21 above, and further in view of Lapierre (US Patent No. 6,576,025, cited in previous Office Action).
Dennes et al. teach as discussed above.
Dennes et al. do not expressly disclose wherein the polymer is a polyaramid (instant claim 14). 
Kasat et al. and Fujisawa et al. teach as discussed above.
Lapierre teaches a fabric blend comprising aramid fibers (i.e. polyaramid) and cellulosic fibers (abstract, claims). Lapierre teaches the blend is flame resistant, and retains its strength and durability after dyeing (col. 1, lines 60-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to blend poly-alpha-1,3-glucan ester with a polyaramid polymer.
One having ordinary skill in the art would have been motivated to prepare a blend comprising poly-alpha-1,3-glucan ester with a polyaramid because cellulose/polyaramid blends are known in the art as having heat resistant properties, wherein the combination can retain its strength and durability after dyeing. In addition, Dennes et al. teach poly-alpha-1,3-glucan polysaccharides as alternative polysaccharide backbones to cellulose for the formation of films and fibers which can be blended with an additional polymer like chitosan. Also Kasat et al. teach poly-alpha-1,3-glucan esters as having a tensile strength like that of Dennes et al. (i.e. of at least about 10 kg/mm2). 
The ordinary artisan would have had a reasonable expectation of success because poly-alpha-1,3-glucan ester has been successfully blended with chitosan polymers; and because both Dennes et al. and Kasat et al. teach poly alpha(1,3)-glucan ester has been spun to give “continuous, strong cotton-like fibers” that were “highly suitable for use in textiles”.
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 
Response to Arguments
Applicant's arguments filed 14 April 2021 have been fully considered but they are not persuasive.
Applicant contends that while Kasat generally disclose isolating poly alpha-1,3-glucan ester is optional, the examples teach isolating them prior to producing films. Applicant further argues Kasat’s disclosure of using poly-alpha-1,3-glucan does not include combining it with another polymer.
The above arguments are not found persuasive. Even if Kasat et al. do not exemplify a process where the poly-alpha-1,3-glucan ester is not isolated prior to film casting or blending, all its teachings are informative to one of ordinary skill in the art. While the disclosed examples illustrate isolating the poly-alpha-1,3-glucan ester, it does not teach away from not isolating it because Kasat et al. expressly teach the step of isolating the ester is optional. See MPEP 2123, “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.”.
In addition, it is not necessary for Kasat et al. to teach a step of blending poly-alpha-1,3-glucan ester with an additional polymer. While Kogyo et al. was directed towards blending cellulose esters with an additional polymer, the skilled artisan would have been motivated to substitute the cellulose with poly-alpha-1,3-glucan ester because the prior art recognize both polysaccharide esters as useful in the formation of films and fibers, and both are recognized in the art as cotton and cotton-like. In addition, Kogyo et al. taught the blends as having a high tensile strength. Kasat et al. similarly teach poly-alpha-1,3-glucan esters as having a high tensile strength. Thus, they are recognized as having structural/chemical similarity (cotton/cotton-like), wherein the application of the polysaccharide esters are similar (films and fibers), and their physical properties are similar (high tensile strength). 
Notwithstanding the arguments against Kogyo, the rejection above is modified since the claims as amended do not encompass cellulose polysaccharide esters. Kogyo et al. do not teach a blend that excludes cellulose esters, like the invention as now claimed. Newly cited Dennes et al. is concerned with the preparation of poly-alpha-1,3-glucan esters. Like Kasat et al., teach the preparation of . 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The rejection is hereby maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-7, 9, 10, 12-14, 16-18, 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,800,859 in view of Fujisawa et al. (cited above) and Kasat et al. (cited above). 
The claims of the ‘859 Patent are drawn towards a polymeric blend comprising a polymer and a poly alpha-1,3-glucan. Claim 9 is drawn towards a polyacrylate/poly alpha-1,3-glucan blend. Claim 10 is drawn towards polyamide/poly alpha-1,3-glucan blend. Claims 14-25 include flame-retardants and additional additives. 
The claims of the ‘859 Patent do not expressly disclose a process for esterifying the poly alpha-1,3-glucan. 

The obviousness rational for esterifying poly alpha-1,3-glucan with an esterifying agent, the molar ratio, degree of substitution, and not isolating the prepared polysaccharide ester are the same as discussed above as these limitations were taught by Fujisawa et al. and Kasat et al.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of claims 1-25 of the ‘859 Patent and Fujisawa et al. and Kasat et al.

Response to Arguments
Applicant's arguments filed 14 April 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments are the same as discussed above.
The response 

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623